Case 4:21-cv-00366-ALM Document 6 Filed 05/18/21 Page 1 of 2 PagelD #: 20
Case 4:21-cv-00366-ALM Document5 Filed 05/11/21 Page 1of2PagelD#: 18

AO 440 (Rev. 06/12) Summons ina Civil Action

 

 

    
 

THD PEAT DISTRICT Co
: for\the
astern Distrigt of Téxas

DAWN M. CLARK

 

 

 

 

 

 

 

Plaintiff(s)

V. Civil Action No. 4:21-cv-00366

FRANKEL FAMILY TRUST d/b/a MANAGEMENT
SUPPORT, and EXPERIAN INFORMATION
SOLUTIONS, INC.

Defendant(s)

eee ee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) EXPERIAN INFORMATION SOLUTIONS, INC.
clo REGISTERED AGENT
C T CORPORATION SYSTEM
1999 BRYAN ST., STE. 900
DALLAS, TX 75201

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Nathan C. Volheim

2500 South Highland Avenue, Suite 200
Lombard, IL 60148
(630) 575-8181

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Dab A, OY sch

Date: _ seed _

 

Signature of Clerk or Deputy Clerk

 

 
Case 4:21-cv-00366-ALM Document 6 Filed 05/18/21 Page 2 of 2 PagelD#: 21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 4:21-cv-00366

PROOF OF SERVICE
(This section should not he filed with the court unless required by Fed. R. Civ. P. 4 (1))

 

This summons for (name of individual and title, if any) EXPERIAN INFORMATION SOLUTIONS, INC. was
received by .
me on (date) May 15, 2021, 12:22 pm.

[| T personally served the summons on the individual at (place) on. (date)
OF

| T left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) ; and mailed a copy

to the individual’s last known address; or

T served the summons on (name of individual)TERRI THONGSAVAT, . who is designated by law to accept
service of process on behalf of (name of organization) CT CORPORATION SYSTEM, THE REGISTERED
AGENT FOR EXPERIAN INFORMATION SOLUTIONS INC. on (date) Mon, May 17 2021 ; or

 

 

[| I returned the summons unexecuted because: ; or
[| Other: : or
My fees are $ for travel and $ for services, for a total of $ $0.00.

I declare under penalty of perjury that this information is true.

Date: 05/18/2021

 

 

Server's signature

Matthew James Foster - Process Server

 

Printed name and title

1910 Pacific Avenue, Suite 9300, Dallas, TX 75201

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: May 17, 2021, 3:14 pm CDT at 1999 BRYAN ST., SUITE 900, DALLAS, TX 75201 received by
EXPERIAN INFORMATION SOLUTIONS, INC., BY DELIVERING TO ITS REGISTERED AGENT, CT
CORPORATION SYSTEM, WHERE THE DOCUMENT WAS ACCEPTED BY TERRI THONGSAVAT, INTAKE
SPECIALIST. :

DELIVERED TO THE ABOVE NAMED WAS A SUMMONS IN A CIVIL ACTION AND COMPLAINT.

 
